Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 and 8, 18 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Choi (Patent No.: US 9716099).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Patent No.: US 9716099) in view of Cui (Patent No.: US 10/304852).


    PNG
    media_image1.png
    786
    1260
    media_image1.png
    Greyscale

Re claim 1, Choi, FIG. 1B teaches a semiconductor memory comprising: 
a substrate (BM1/MS/SD1/BM2/SS1) on which a circuit including a row decoder and a sense amplifier (note that the row decoder and sense amplifier is belong to the Memory device 1212 of FIG. 6 of Choi as it shows the same scenario as it belongs to the semiconductor memory 1 of FIG. 1 of Applicant’s invention) is provided; 
a source line layer (SL) above the substrate in a memory region ([MR], FIG. 1B [as shown above]) and a peripheral region [PR] of the substrate; 
a first insulating layer [FIL] above the source line layer in the memory and peripheral regions; 
a first conductive layer [FCL] on the first insulating layer in the memory and peripheral regions; 
an alternating stack of a plurality of second insulating layers and a plurality of second conductive layers [AltSIandSC] provided above the first conductive layer [FCL] in the memory region [MR], and not in the peripheral region ([PR], note that the [MR and the [PR] is separated by [SD1/SD2/SWI/SI]);
a plurality of pillars [PofP] extending in a thickness direction (vertical direction) through the alternating stack of the second insulating layers and the second conductive layers [AltSIandSC], the first conductive layer [FCL], and the first insulating layer [FIL] in the memory region [MR], a bottom end of each of the pillars being in the source line layer [SL] in the thickness direction; and
wherein a carrier density of the source line layer (note that the SL in the memory regions are occupying more spaces) in the memory region [MR] is higher than a carrier density of the source line layer (occupied less spaces) in the peripheral region [PR].
Re claim 11, Choi, FIG. 1B teaches a semiconductor memory comprising: 
a substrate (BM1/MS/SD1/SS1) on which a circuit including a row decoder and a sense amplifier (note that the row decoder and sense amplifier is belong to the Memory device 1212 of FIG. 6 of Choi as it shows the same scenario as it belongs to the semiconductor memory 1 of FIG. 1 of Applicant’s invention) is provided; 
a source line layer (SL) above the substrate in a memory region and a peripheral region of the substrate; 
an insulating layer [FIL] above the source line layer in the memory and peripheral regions; 
a select gate line layer on the insulating layer in the memory and peripheral regions (“The patterns disposed between the uppermost and lowermost conductive patterns among the gate conductive patterns CP may be used as word lines”, col. 6, lines 36-54); 
a plurality of word line layers provided above the select gate line layer in the memory region (“The patterns disposed between the uppermost and lowermost conductive patterns among the gate conductive patterns CP may be used as word lines”, col. 6, lines 36-54), and not in the peripheral region ([PR], note that the [MR and the [PR] is separated by [SD1/SD2/SWI/SI]);
a plurality of pillars [PofP] extending in a thickness direction (vertical direction) through the word line layers, the select gate line layer, and the insulating layer [FIL] in the memory region [MR], a bottom end of each of the pillars being in the source line layer (SL) in the thickness direction; and
wherein a carrier density of the source line layer (note that the SL in the memory regions are occupying more spaces) in the memory region [MR] is higher than a carrier density of the source line layer (occupied less spaces) in the peripheral region [PR].
In re claims 1 and 11, Choi fails to teach a through-contact extending in the thickness direction in the peripheral region, the through-contact being electrically connected to the circuit on the substrate, and electrically insulated from the source line layer.
Cui teaches a through-contact (488, FIG. 53, col. 35, lines 45-50) extending in the thickness direction (vertical) in the peripheral region (400, col. 44, lines 5-15), the through-contact being electrically connected to the circuit (710) on the substrate (700), and electrically insulated from the source line layer (112 of 10’, col. 49, lines 53-67 & col. 50, lines 1-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enchancing an electrically conductive path for the peripheral circuitry as taught by Cui, ABSTRACT. 
Re claim 2, in the combination, Choi, FIG. 1B teaches the semiconductor memory according to claim 1, wherein 
each of the plurality of pillars includes a first insulator (TI1) extending in a stack direction of the second insulating layer and the second conductive layers, and 
a first semiconductor (ILS) covering bottom and side surfaces of the first insulator, and the source line layer (SL) is in contact with the first semiconductor of each of the pillars on the side surface of each of the pillars.
Re claim 3, in the combination, Choi, FIG. 1B teaches the semiconductor memory according to claim 1, further comprising: an insulating wall (TI1+CH+TI2) extending through the alternating stack of the second insulating layers and the second conductive layers [AltSIandSC], the first conductive layer [FCL], and the first insulating layer [FIL] in the memory region [MR], the insulating wall also extending in a surface direction of the substrate (BM1/MS/SD1/SS1), and a bottom end of the insulating wall being located in the source line layer (SL) in the thickness direction.
Re claim 12, in the combination, Choi, FIG. 1B teaches the semiconductor memory according to claim 11, wherein 
each of the plurality of pillars [PofP] includes a first insulator (TI1) extending in the thickness direction and a first semiconductor (ILS) covering bottom and side surfaces of the first insulator [FIL], and 
the source line layer (SL) is in contact with the first semiconductor (ILS) of each of the pillars on the side surface of each of the pillars [PofP].
Re claim 13, in the combination, Choi, FIG. 1B teaches the semiconductor memory according to claim 11, further comprising: an insulating wall (TI1+CH+TI2) extending through the word line layers, the select gate line layer (“The patterns disposed between the uppermost and lowermost conductive patterns among the gate conductive patterns CP may be used as word lines”, col. 6, lines 36-54), and the insulating layer [FIL] in the memory region [MR], the insulating wall also extending in a surface direction of the substrate (BM1/MS/SD1/SS1), and a bottom end of the insulating wall being located in the source line layer (SL) in the thickness direction.
Re claim 8/18, in the combination, Choi, FIG. 1B teaches the semiconductor memory according to claim 1/11, wherein the source line layer contains carbon (ESS layer of SL, col. 3, lines 55-65).
Re claims 7, 17, 9 and 19, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include wherein the source line layer in the peripheral region contains germanium (claim 7/17); and wherein the source line layer contains nitrogen or oxygen (claim 9/19) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 6, 16, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi/Cui in view of Fukuzumi (Patent No.: US 9431419).
Re claim 6/16, Choi, FIG. 1B teaches the semiconductor memory according to claim 1/11, wherein the source line layer in the memory region contains n-type doping (note that phosphorus and arsenic is used for n-type doping and boron and gallium are used for p-type doping and “the second source seed layer SS2 may include an n-type or p-type dopant and the interlayer source layer ILS may include an n-type or p-type dopant”, col. 4, lines 25-45).
Choi/Cui fails to teach wherein the source line layer in the memory region contains phosphorus (claim 6/16).
wherein the source line layer contains boron (claim 10/20).
Fukuzumi teaches wherein the source line layer in the memory region contains phosphorus (“phosphorus-doped polysilicon is used as the first source layer SL1”, FIG. 4B, col. 6, lines 33-36) (claim 6/16).
wherein the source line layer contains boron (col. 2, lines 42-50) (claim 10/20).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the electron mobility in the source lines as taught by Fukuzumi. 
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive and moot due to new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894